Citation Nr: 1438998	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  07-07 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of right knee strain.

2.  Entitlement to service connection for low back disability as secondary to service-connected residuals of right knee strain.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from ratings decisions dated in September 2005 and May 2008 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In the September 2005 rating decision, the RO granted an increased rating of 10 percent disability evaluation for service connected residuals of right knee strain.  In the May 2008 rating decision, the RO denied entitlement to service connection for a low back disability. 

In May 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

When these matters were before the Board in December 2012, the Board denied a higher rating for residuals of limitation of flexion of the right knee, assigned a separate 10 percent rating for right knee instability, and remanded the low back claim.  In July 2013, the Board denied service connection for low back disability.  The Veteran appealed the Board's December 2012 and July 2013 decisions to the United States Court of Appeals for Veterans Claims (Court), which in April 2014 and May 2014 orders, granted the parties' joint motions for remand (JMRs), vacating the Board's December 2012 and July 2013 decisions and remanding the case for compliance with the terms of the JMRs.  The Board's December 2012 grant of a separate 10 percent rating for right knee instability was not disturbed.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.

REMAND

In the April 2014 and May 2014 JMRs, the parties determined that the Board relied on inadequate VA examination reports in dated November 2010 and January 2013, respectively.  Thus, the Board must remand these matters for compliance with the Court's April 2014 and May 2014 orders granting the parties' JMRs.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the [JMR] or explain why the terms will not be fulfilled.).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the severity of his right knee disability.  The examiner should review the claims file and note such review in the report.  

The examiner must state at what point during the range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.

All findings and conclusions should be set forth in a legible report.

2.  Send the Veteran's claims file to the examiner who provided the January 2013 VA medical opinion addressing the Veteran's low back, or if that examiner is no longer available, a suitable replacement, to request that he prepare an addendum to his report.  The Veteran need not be re-examined unless an examination is deemed necessary.  If a physical examination is deemed necessary, all indicated testing should be accomplished.  The claims files must be made available to and reviewed by the examiner.  

Ask the examiner to state whether it is at least as likely as not that the Veteran's low back disability was aggravated, at least in part, by the Veteran's service-connected right knee disability.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

3.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

